Citation Nr: 1511327	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  09-42 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected left shoulder arthritis for the period of time prior to September 21, 2013.  

2.  Entitlement to a disability rating in excess of 20 percent for service-connected left shoulder arthritis, beginning September 21, 2013.  

3. Entitlement to service connection for a back disability, claimed as residuals of a gunshot wound, to include as secondary to a service-connected left shoulder disability. 

4. Entitlement to service connection for a right shoulder disability, claimed as residuals of a gunshot wound, to include as secondary to a service-connected left shoulder disability.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active service from October 1950 to September 1952.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Detroit, Michigan, Regional Office (RO).  The appellant in this case has been appointed the Veteran's guardian and fiduciary for VA purposes. 

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).  The issues involving service connection and entitlement to a total rating for compensation purposes based upon individual unemployability are addressed in the Remand portion of this decision.


FINDINGS OF FACT

1.  The Veteran is right handed.  

2.  For the period of time prior to September 21, 2013, manifestations of the Veteran's service-connected left shoulder arthritis included forward flexion to 135 degrees, abduction to 135 degrees, and x-ray evidence of arthritis.  

3.  Beginning September 21, 2013, manifestations of the veteran's service-connected left shoulder arthritis include forward flexion to 90 degrees, abduction to 80 degrees, and x-ray evidence of arthritis.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for left shoulder arthritis for the period of time prior to September 21, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5201 (2014). 

2.  The criteria for a disability rating in excess of 20 percent for left shoulder arthritis beginning September 21, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5201 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  

The requisite notice with respect to the claim for service connection for a left shoulder disorder was provided in a letter dated November 2008.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006).  Accordingly, once service connection for the Veteran's left shoulder disorder was granted and disability ratings and effective dates were assigned section 5103(a) notice was no longer required.

VA has obtained available private treatment records; multiple VA examination reports, assisted the appellant in obtaining evidence; and, afforded the appellant the opportunity to written statements and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was afforded two VA examinations, which are adequate, as they include physical findings addressing the criteria contemplated in rating the service-connected left shoulder arthritis.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The Veteran served on active duty from October 1950 to September 1952.  All of his service records, including service treatment records, are unavailable, having been reported as being destroyed in a fire at the records depository.  

A private chest x-ray examination dated September 2003 noted "evidence of old gunshot wound to the left clavicle."  In September 2007, a private x-ray examination of the Veteran's left shoulder revealed mild degenerative changes of the shoulder joints, with the presence of retained metallic densities.  

In April 2012, a VA examination of the Veteran was conducted in conjunction with his claim for service connection.  He reported a history of a gunshot wound to the left shoulder during combat service in Korea.  The Veteran reported complaints of left shoulder pain with lifting.  It was noted that the Veteran was right handed.  Range of motion testing of the left shoulder revealed flexion to 135 degrees and abduction to 135 degrees.  There was no objective evidence of painful motion, even with repetitive motion testing.  Repetitive motion testing did reveal functional impairment of less movement than normal, weakened movement, excess fatigability and incoordination.  Strength testing was 4/5.  There was no evidence of tenderness or ankylosis.  X-ray examination confirmed the presence of arthritis and retained metallic foreign bodies.  The examiner indicated that the shoulder disability did not impact the Veteran's ability to work.

In a September 2013 VA examination, range of motion testing of the left shoulder revealed flexion to 90 degrees and abduction to 80 degrees.  There was no objective evidence of painful motion, even with repetitive motion testing.  However, flexion was limited to 80 degrees, with noted pain on movement after repetitive motion testing.  Again, strength testing was slightly reduced being 4/5.  There was no evidence of tenderness or ankylosis.  X-ray examination confirmed the presence of arthritis and retained metallic foreign bodies.  The examiner indicated that the shoulder disability did not impact the Veteran's ability to work.  

As noted in the April 2012 VA examination report, the Veteran is right handed.  Accordingly, all disability ratings assigned for his service-connected left shoulder arthritis involve the rating of his minor upper extremity.  The Veteran's service-connected left shoulder arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5201.  The hyphenated diagnostic code shows that the service-connected left shoulder disability is manifested by arthritis and limitation of motion of the arm.  Diagnostic Code 5010, rates traumatic arthritis and indicates that traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis is rated under limitation of motion of the affected joints, if such would result in a compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion of the shoulder joint is rated under Diagnostic Code 5201.  38 C.F.R. § 4.71a.  A 20 percent rating contemplates limitation of motion of the minor arm to shoulder level or to midway between side and shoulder level.  A 30 percent rating is warranted for limitation of motion of the arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The normal range of motion of the shoulder joint is from 0 degrees to 180 degrees, with 90 degrees being at shoulder level.  38 C.F.R. § 4.71, Plate I (2014).  

For the period of time prior to September 21, 2013, the Veteran's service-connected left shoulder arthritis was manifested by forward flexion to 135 degrees, abduction to 135 degrees and x-ray evidence of arthritis.  These findings do not warrant the assignment of a compensable disability rating based upon limitation of motion under Diagnostic Code 5201.  Accordingly, the Veteran's service-connected left shoulder disorder was rated at a 10 percent disability rating under Diagnostic Code 5003.  For this period of time, there is no evidence which shows that the rating criteria was met for the assignment of a disability rating in excess of 10 percent for his service-connected arthritis of the left shoulder, as limitation of motion of the minor arm to shoulder level or to midway between side and shoulder level was not shown.  Id. 

Effective September 21, 2013, the date of the Veteran's most recent VA examination, his service-connected left shoulder arthritis was manifested by forward flexion to 90 degrees, abduction to 80 degrees and x-ray evidence of arthritis.  These findings meet the criteria for the assignment of a 20 percent disability rating for limitation of motion of the minor left arm to at shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  There is no evidence of record showing that the Veteran service-connected left shoulder arthritis met the criteria for the assignment of a disability rating in excess of 20 percent, as limitation of motion of the arm to 25 degrees from the side was not shown.  Id.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service-connected disability affects employment "in ways not contemplated by the rating schedule," § 3.321(b)(1) is applicable).

The Veteran's disability picture is not so unusual or exceptional in nature as to render the disability ratings for his service-connected left shoulder inadequate.  The Veteran's left shoulder arthritis is evaluated under the musculoskeletal system criteria, which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology with respect to each disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5201.  For the period of time prior to September 21, 2013, manifestations of the Veteran's service-connected left shoulder arthritis included forward flexion to 135 degrees, abduction to 135 degrees, and x-ray evidence of arthritis.  Beginning September 21, 2013, manifestations of the veteran's service-connected left shoulder arthritis include forward flexion to 90 degrees, abduction to 80 degrees, and x-ray evidence of arthritis.  When comparing these findings with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability ratings assigned above.  Ratings in excess of the currently assigned are provided for certain manifestations of a left shoulder disorder, but the medical evidence reflects that those manifestations are not present in this case.  Therefore, the currently assigned schedular ratings are adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5201.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected left shoulder, the evidence shows no distinct periods of time other than the current periods, when the Veteran's service-connected left shoulder disorder varied to such an extent that ratings greater or less than those assigned would be warranted. 

Finally, in reaching these decisions, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims for ratings in excess of those assigned for his service-connected left shoulder disorder, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial disability rating in excess of 10 percent for service-connected left shoulder arthritis for the period of time prior to September 21, 2013, is denied.  

A disability rating in excess of 20 percent for service-connected left shoulder arthritis beginning September 21, 2013, is denied.  




	(CONTINUED ON NEXT PAGE)

REMAND


The Veteran contends that he served in combat in Korea and sustained gunshot wounds to his back and bilateral shoulders.  By way of history, the appellant's claim was previously before the Board and has been remanded multiple times for additional evidentiary development.  The Veteran, through the appellant, has not identified or submitted additional evidence pertinent to this claim. 

Efforts to obtain the Veteran's service treatment records in the past have been unsuccessful as these records were destroyed in a fire at the National Personnel Records Center.  Moreover, the appellant was notified on two occasions in March 2012, both telephonically and in writing, that the Veteran's service personnel records were fire-related as well and unable to be reconstructed.  VA subsequently issued a memorandum of unavailability for these records in April 2012.  

The Veteran was also afforded a VA examination in April 2012.  The Veteran, through the appellant, reported that he sustained a gunshot wound to the left shoulder in service.  He denied any other gunshot wounds.  The examiner diagnosed bilateral shoulder glenohumeral arthritis and severe degenerative disc disease at L4-5 with broad-based right posterior paracentral protrusion, severe encroachment and effacement of the exited L4 nerve root on the right, and small posterior protrusions at L2-S1.  

In a July 2012 addendum, a different VA examiner expressed the opinion that the Veteran's right shoulder and lumbar spine disabilities were "less likely than not" incurred in or caused by the claimed in-service injury, event, or illness.  In support of this contention, the examiner noted that while the Veteran was an unreliable historian due to dementia, the Veteran claimed only to have been shot in the left shoulder.  The examiner also noted that there was x-ray evidence of retained metallic foreign bodies, presumed to be bullet fragments, in the left shoulder.  No other scars were noted.  The examiner attributed the Veteran's left shoulder disability to his period of active service. 

A rating decision in July 2012 granted service connection for a left shoulder disability, diagnosed as glenohumeral arthritis with retained metallic foreign bodies.  

The appellant's representative has raised the issue of secondary service connection for issues of entitlement to service connection for a back disability and a right shoulder disability.  The VA medical opinions expressed in September 2013 and December 2013, are inadequate as they rely upon a lack of documentation in the claims file of any relation to service.  However, such cannot be used as rationale to support a negative opinion.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is remanded for the following action:

1.  The claims file must be forwarded to a physician of the appropriate expertise to render opinions as to whether the Veteran's currently diagnosed back disorder and right shoulder disorder are related to his military service or to his service-connected left shoulder arthritis.  In providing the opinion, the physician is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The lack of medical record documentation for the claimed disability during service cannot be the sole basis or rational for denial of service connection.  The claims file, including all electronic records must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  Following a review of the evidence of record, to include all statements by the Veteran, the physician must express an opinion as to whether any diagnosed back disability is related to his period of active service or any incident therein.  Additionally, the examiner must provide an opinion as to whether any diagnosed back disability is proximately due to or aggravated by the Veteran's service-connected left shoulder disability.  The examiner must also express an opinion as to whether any diagnosed right shoulder is related to his period of active service or any incident therein.  Additionally, the examiner must provide an opinion as to whether any diagnosed right shoulder disorder is proximately due to or aggravated by the Veteran's service-connected left shoulder disability. 

The physician must provide a complete rationale for all opinions expressed.  If the requested opinions cannot be without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  If the physician finds that examination is necessary to render the requested opinions, the appropriate examinations should be ordered.  The physician must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The RO must review the medical opinion to ensure that it is in complete compliance with the directives of this remand.  The report must be returned if it is deficient in any manner and the RO must implement corrective procedures at once.

3.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the appellant until she receives further notice; however, the appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


